DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    ADVANCED PHYSICAL MEDICINE & REHAB OF MIAMI, LLC,
                       Appellant,

                                     v.

           ALLSTATE FIRE & CASUALTY INSURANCE CO.,
                           Appellee.

                              No. 4D21-3234

                              [March 16, 2022]

  Appeal of a non-final order from the County Court for the Seventeenth
Judicial Circuit, Broward County; Florence Taylor Barner, Judge; L.T.
Case No. COINX21-046936 (54).

   Chad A. Barr of Chad Barr Law, Altamonte Springs, for appellant.

  Daniel E. Nordby of Shutts & Bowen, LLP, Tallahassee, and Alyssa L.
Cory of Shutts & Bowen, LLP, Tampa, for appellee.

PER CURIAM.

   The trial court sua sponte transferred venue without any showing that
plaintiff’s chosen venue was improper or that transfer was appropriate on
forum non conveniens grounds. We issued an order directing Appellee to
show cause why this case is not controlled by Advanced Diagnostic Group
v. Ocean Harbor Casualty Insurance Co., 321 So. 3d 772, 773 (Fla. 4th
DCA 2021), where this Court recently reversed a group of similar orders.
Appellee concedes that reversal is required.

   Accordingly, we reverse the order transferring venue and remand for
further proceedings.

   Reversed and remanded.

GROSS, LEVINE and FORST, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.
2